Cooper, J.,
delivered the opinion of the court.
In February, 1882, several cases of small-pox were found to exist in a family of negroes in the county of De Soto. The health officer of that county, by virtue of sect. 797 of the Code of 1880 promptly established a local quarantine of those afflicted, or who had been exposed to contact with the sick. The appellant, Dr. Thomas M. Jones, in whose practice the cases occurred, wa's charged by the health officer with the execution of the quarantine regulations, and soon after this he was appointed inspector by the State Board of Health. For services performed as inspector, he was paid by the State board, out of the general appropriation made by the State. It was not a part of his duty as inspector to render services as a physician to those suffering with the disease, and the remuneration he received from the State authorities was not paid to, or received by, him as compensation therefor. In addition to the performance of his duties as inspector, Dr. Jones attended the sick as physician, and for such services the account sued on was presented ■to the Board of Supervisors. Payment was refused by the board, and from its judgment rejecting the claim an appeal was prosecuted to the Circuit Court, where the judgment of the board was affirmed. From the judgment of the Circuit Court this appeal is taken.
From the evidence it appears that,all the adults who were afflicted with the disease were otherwise able-bodied and capable of earning a support for themselves and families, and that one of the parties, the head of one of the families, was possessed of a small amount of personal property, consisting of a few *416bushels of corn, an old cart, yoke of oxen, and probably an old mule. One of the parties had probably not acquired a settlement in the county. The question presented is, whether the plaintiff, who had not been employed by the Board of Supervisors, nor by the member for the district in which the parties were located, can recover for services rendered to the sick.
By sect. 624 of the Code of 1880 there is conferred upon the Board of Supervisors “jurisdiction and power necessary and proper for the relief and support of the poor of their counties, according to the provisions of this act.” Sect. 625 authorizes the assessment and collection of a tax sufficient for the support of the poor in their respective counties.
Sect. 626 is as follows: “The Board of Supervisors may allow, as far as may be deemed right, the claims of persons who have taken care of, fed, clothed, administered to, or buried such paupers as were at the time proper subjects for relief, but could not be removed to the poor-house.” Sect. 629 provides that each member of the board shall examine into the condition of poor persons within his district, and if notified that such person is entitled to be supported, or temporarily provided for by the county, he is required to direct the removal of such person to the poor-house, or to provide for his case by some proper person, and to report his action to the board at its next session.
Sect. 631 declares what length of residence is necessary to entitle a poor person to a settlement within the county, and sect. 632 provides for the relief of poor persons found in any other county than that in which he has a settlement by the officers of the county in which he is found, and gives a right of reimbursement for the expenses incurred against the county of the legal settlement.
The substance of these statutory provisions is given for the purpose of showing that the Boards of Supervisors of the respective counties are charged with the duty of providing for the relief of poor persons, without regard to the settlement of the pauper ; that during the recesses of the board each member is a *417.commissioner of the poor within his district, and may act alone in affording relief, reporting his action to the board at its next session, and that, in exceptional cases, relief may be afforded by citizens, to whom the board may make allowances for proper and reasonable expenses for so doing.
Such are the provisions of law for the relief of poor persons under ordinary circumstances.
Chapter 20 of the Code, which creates the State Board of Health, and provides for the appointment of health officers for the various counties, has for its principal object the prevention and extermination of epidemic and contagious diseases, though it also has relation, in a subordinate degree, to other sanitary provisions for the preservation of the public health. The end sought to be attained by this act is the preservation of the public health, and to attain this end the officers designated therein are authorized to deal with, as a class, persons affected by, or who have been exposed to, contagious diseases. They may, and are required, to isolate such persons from the public, to establish bounds to the limits of which they may be restricted, and which they cannot pass without subjecting themselves to prosecution and punishment as violators of the criminal laws.
By sect. 797 it is provided « that the chief health officer of any count}r, or any municipal Board of Health may establish local quarantine for their respective counties, or towns, or cities, and enforce the same by such rules and regulations as they may prescribe ; but the State Board of Health shall have supervisory power over such quarantine, and may alter, amend or supersede the same. But if, in the opinion of the State Board of Health, it becomes necessary to establish a quarantine in any county, city or town, and the local health authorities shall fail, or refuse to do so, then the State Board of Health shall establish and conduct such quarantine at the expense of the State, the same to be paid for out of the appropriation provided for in sect. 18 of this act.”
The record in this cause shows the establishment of quaran*418tine by the health officer of De Soto County, and the appointment by the State Board of Health of Dr. Jones, the appellant, as the inspector of said board. There is nothing in the act indicating an intention on the part of the Legislature to charge the State with the payment of medical attendance furnished to the sick, or with the support of those included within the lines of quarantine. If such expenses are a charge upon the public, they are chai’geable to the county or counties in which, or for which, they are incurred.
It is not contemplated by our pauper laws that adult persons, not permanently diseased, or aged, or crippled, shall, in case of ordinary and temporary sickness, be supported at the public expense, or committed to the poor-houses of the several counties. It is from this predicate that the non-liability of the county to the demand sued on is asserted.
But there is a marked distinction between the condition of the parties to whom attention was given by the appellant, and that of persons suffering under the diseases common to mankind. In cases of ordinary sickness, the public, if it affords no aid, interposes no obstacle to prevent the- friends or relatives of the party afflicted, or other charitably disposed persons, from ministering to his wants, nor is the right of the person to such assistance by communication with the world impaired ; he is left free to solicit and receive such relief as his condition may require and charity confer.
Here there was action on the part of the public authorities. The sick, and those who had been exposed to the disease, were isolated from the woiid, and one of the parties was removed from another section of the county to the premises where the disease was prevailing. Kestrictions were thrown around these by the public authorities for the public safety. No intercourse was permitted except with the officer in charge, and such persons as were designated by him to attend to their wants. The quarantine by which they were bound was established by the officer authorized by law to establish it for the *419county, and acting within the scope of his power, he was as much the agent and representative of the county as within its sphere is the Board of Supervisors.
. As to all paupers suffering with the disease, the quarantine station so established was the poor-house of the county, and the health officer could refuse, as he.states he would have done, permission to remove them from that point. There was no other place at which they could have been cared for without danger to others, and if they were paupers they answer to the description of that class of persons named in sect. 626, who, being proper subjects of relief, could not be moved to the poorhouse. We are not to be understood as declaring that when communities are suffering from an epidemic and contagious disease, a quarantine of the community must have the effect of making all poor persons therein paupers, and of fixing a liability on the county for all or any services rendered or expense incurred in their behalf. Calamities of this character affect whole communities, rather than individuals. There is no isolation of families, or of individuals, from the community, but the isolation of a town or a community from the balance of the world. Our decision is intended to apply only to the case before us, in which it is shown that a pest-house was established to which persons possessing but insignificant amounts of property were confined or removed by public officials, having authority in law so to do. These people were, none of them, such persons as could have been declared paupers, if in health, the disease from which they suffered did not, of itself, converq them into paupers, but the combination of their pecuniary condition, their disease and their confinement in the pest-house of the county, made them such during the continuance of their quarantine, and rendered liable the county to pay to the plaintiff a reasonable compensation for his services as physician. We are not prepared to affirm that the county can be forced to pajr such charges as might be collected from an individual for similar services. The statute orders that the claim may be allowed “as far as may be deemed right,” thus leaving the *420quantum of compensation to the discretion of the board. We are inclined to the view that the board may determine the amount which ought to be paid, and their allowance would be binding on the plaintiff, unless so clearly insufficient as to show a disregard of his rights aud an evasion of the statute. In this case, the board having refused to make any allowance, the cause will not be remanded for their consideration, but is remanded to the Circuit Court of De Soto County, to be further proceeded in by that court.